DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a method of producing reclaimed carbon fiber bundles as recited in claims 1, 2 and 23.  
	The closest prior art, Ichikawa et al., JPH06-099160, teaches a method of recovering carbon at a high yield by treating carbon fiber reinforced plastic (CFRP) in a gas atmosphere of oxygen and a temperature of 300-600 °C to decompose the plastic thermally wherein the recovered carbon fiber is then crushed.  Ichikawa fails to teach or suggest that the crushing and disintegrating are done by applying a pressure to a heat-treated product, by applying compression, tension, and shear stress or applying an impact while minimizing the breakage of the carbon fiber base material, making at least a part of the resin residue fixed between the plurality of pieces of the carbon fiber base material fall off, and separating the plurality of the pieces of the carbon fiber base material into individual reclaimed carbon fiber bundles.  

	Additionally, Applicant claims reclaimed carbon fibers as recited in claim 14.  
	The closest prior art, Ilzhoefer et al., DE102011115966, teaches a carbon fiber recyclate formed by the comminution of a CFRP material wherein in carbon fibers are formed having a thickness of 0.1 mm to 0.3 mm. Ilzhoefer fails to teach or suggest a standard deviation of the thicknesses of the reclaimed carbon fiber bundles is in a range from 0.01 to 0.5 mm.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786